t c memo united_states tax_court nancy m o’neill petitioner and robert b wollow intervenor v commissioner of internal revenue respondent docket no filed date nancy m o’neill pro_se robert b wollow pro_se thomas m rohall for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6015 and rule petitioner seeks review of respondent’s determination that she i sec_1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar not entitled to relief from joint_and_several_liability on her joint_return the issue for decision is whether respondent’s denial of relief under sec_6015 was an abuse_of_discretion on date robert b wollow mr wollow petitioner’s former spouse filed a notice of intervention with the court challenging petitioner’s entitlement to relief from joint_and_several_liability see rule findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in santa rosa california when she filed her petition in this case background petitioner and mr wollow became legally_separated in date and divorced in date petitioner has a bachelor’s degree in business administration during after her employment as the director of human resources for a mortgage banking company was terminated petitioner was employed at a lumber company for approximately month thereafter in petitioner worked as a human resources manager for a software company meanwhile mr wollow was employed as an airline pilot petitioner’s bankruptcy and the joint income_tax return on date petitioner filed a chapter bankruptcy petition with the united_states bankruptcy court for the northern district of california the bankruptcy court at the time of petitioner’s bankruptcy proceeding mr wollow was involved in his own bankruptcy proceeding on date the bankruptcy court granted petitioner a discharge in date mr wollow informed petitioner that according to his preliminary calculations they owed income taxes for the joint liability petitioner offered to pay the joint liability out of her severance_pay from the mortgage banking company at the suggestion of mr wollow however petitioner ultimately agreed that her individual_retirement_account ira would be seized by the bankruptcy court and used to pay the joint liability on date petitioner and mr wollow timely filed a joint federal_income_tax return for the joint_return on the joint_return petitioner and mr wollow reported wages in the amounts of approximately dollar_figure and dollar_figure respectively and federal_income_tax withholding in the amounts of dollar_figure and dollar_figure respectively the joint_return showed income_tax due in the amount of dollar_figure instead of submitting a payment with the joint_return petitioner and mr wollow attached a letter in which they advised respondent of their respective bankruptcy 2the amount of tax shown as due on the joint_return was also attributable to ira_distributions that petitioner and mr wollow received in the amounts of dollar_figure and dollar_figure respectively proceedings and informed respondent that the bankruptcy trustee would retain certain ira monies to pay the joint liability payment of the joint liability on petitioner’s separately filed federal_income_tax return petitioner reported total wages in the amount of dollar_figure and alimony in the amount of dollar_figure the return showed a refund due in the amount of dollar_figure on date respondent applied petitioner’s refund to offset the joint liability at this time petitioner’s ira remained exempted from the bankruptcy_estate petitioner did not submit signed instructions for liquidating the ira and allocating the proceeds until date several months after respondent applied petitioner’s refund to the joint liability petitioner’s innocent spouse claim on date petitioner timely filed with respondent form_8857 request for innocent spouse relief in her form_8857 petitioner asserted that since the income_tax_liability is a community liability it is inequitable to apply the taxpayer’s separate_property to its payment community assets which are still available in the bankruptcy_estate should instead be used in a final notice dated date respondent denied petitioner’s request for innocent spouse relief on date petitioner filed a petition with this court contesting respondent’s determination opinion in general spouses who file joint federal_income_tax returns are jointly and severally liable for the full amount of the tax_liability sec_6013 114_tc_276 pursuant to sec_6015 however a spouse may seek relief from joint_and_several_liability one form of relief from joint_and_several_liability on a joint_return is equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability the commissioner uses guidelines prescribed in revproc_2000_ 2000_1_cb_447 to determine whether a taxpayer qualifie sec_3sec applies to tax_liabilities arising after date and to tax_liabilities arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 for relief from joint_and_several_liability under sec_6015 we review the commissioner’s denial of relief under sec_6015 for abuse_of_discretion see 120_tc_137 butler v commissioner supra pincite before the commissioner will consider a taxpayer’s request for relief under sec_6015 the taxpayer must satisfy seven threshold conditions listed in revproc_2000_15 sec_4 c b pincite respondent concedes that petitioner satisfies these conditions revproc_2000_15 sec_4 c b pincite provides that equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable in considering a request for relief certain factors weigh in favor of granting relief whereas other factors weigh against granting relief see id no single factor is determinative in any particular case and all factors are to be considered and weighed appropriately see washington v commissioner supra pincite 118_tc_106 affd 353_f3d_1181 10th 4on date the commissioner issued revproc_2003_ 2003_32_irb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter has been issued as of that date cir moreover the list of factors is not intended to be exhaustive see washington v commissioner supra pincite the following six factors weigh in favor of granting relief for the liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the nonrequesting spouse abused the requesting spouse the requesting spouse did not know or have reason to know that the liability would not be paid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability and the liability is solely attributable to the nonrequesting spouse see revproc_2000_15 sec_4 c b pincite on the other hand the following six factors weigh against granting relief for the liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know when she signed the return that the reported liability would be unpaid the requesting spouse significantly benefited beyond the normal support from the unpaid liability the requesting spouse will not experience economic hardship if relief is denied the requesting spouse has not made a good-faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse had a legal_obligation pursuant to a divorce decree or agreement to pay the liability see revproc_2000_ sec_4 c b pincite our analysis of the factors and the parties’ arguments follows marital status respondent concedes that this factor weighs in favor of granting relief economic hardship at trial petitioner alleged that in the past she had experienced economic hardship attributable to the joint liability but petitioner offered no financial information in support of her allegation petitioner has not alleged that she is currently experiencing or would experience economic hardship if she is not relieved of the joint liability in the absence of any evidence of economic hardship we must conclude that this factor weighs against granting relief abuse petitioner has not alleged that mr wollow abused her consequently this factor is neutral 5according to petitioner during when respondent applied petitioner’s refund to offset the joint liability petitioner was a single parent with one daughter in her custody during percent of the year and another daughter in college petitioner testified that after paying the bills not too much was left over no knowledge or reason to know petitioner knew that the tax_liability shown on the joint_return would not be paid when the return was filed petitioner contends that when she signed the joint_return she thought that her ira would be seized by the bankruptcy court and used to pay the joint liability according to petitioner the reason that she and mr wollow requested an extension for filing the joint_return was to give the bankruptcy court more time to seize and distribute her ira we do not see how petitioner reasonably could have expected that her ira would be used to satisfy the joint liability when she had not authorized the ira’s liquidation and distribution moreover because petitioner agreed to pay the joint liability with the proceeds from her ira petitioner knew that mr wollow would not pay it this factor strongly weighs against granting relief see washington v commissioner supra pincite the spouses’ legal obligations at trial petitioner testified that pursuant to the divorce decree both she and mr wollow were responsible for the joint filed return and any community debts to be paid petitioner agrees therefore that under the decree she and mr wollow share the legal_obligation for paying the joint liability accordingly this factor is neutral significant benefit the record does not indicate that petitioner benefited beyond normal support from not paying the joint liability as articulated in 122_tc_32 this factor weighs in favor of granting relief source of the liability and noncompliance with federal_income_tax laws these two factors are neutral first the record reflects that the joint liability was attributable to both petitioner and mr wollow second there is no evidence that petitioner has not made a good-faith effort to comply with the federal_income_tax laws since conclusion petitioner’s main contention in this proceeding has been that because the joint liability was ultimately paid from her separate_property rather than from her and mr wollow’s community_property she is entitled to equitable relief although we understand petitioner’s frustration with the apparent lack of fairness such circumstances alone are not grounds for relief under sec_6015 petitioner knew when the joint_return was filed that she had an obligation to pay the joint liability and that some of her assets would be used to pay it the fact that respondent applied her tax_refund to the tax_liability instead of waiting for the bankruptcy court to satisfy the liability with her ira is not sufficient to qualify petitioner for relief under sec_6015 after considering all of the facts and circumstances we conclude that respondent’s decision to deny relief from joint_and_several_liability was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
